DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 20, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
Claims 1-3 and 7-10 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to an electromagnetically driven tattoo machine. It is the examiner's , nor renders obvious of providing that; a heat pipe dissipates heat generated by the at least one electromagnet to a distal end of the drive unit (as in claim 10), together in combination with the rest of the limitations of the independent claims. 
The closest prior art consists of; Becker et al. (5471102), Mask et al. (2008/0055028) and Baehr et al. (WO2016/202339, previously cited). Becker et al. disclose a contactless, motion-free microneedle drive apparatus for oscillating one or more microneedles comprising: a housing (under a first interpretation formed at 53 or under a second interpretation formed as 53/41/39) comprising a receiving end (under a first interpretation formed as the inner end of 53 connected to element 41, or under a second interpretation formed as the rightmost end of 30 as seen in Figures 3 and 5) adapted to detachably couple with a needle cartridge (under a first interpretation at 39 or under the second interpretation at 83) defining a substantially cylindrical socket (within 53 or within 43), the receiving end having a continuous surface forming an impervious barrier between the needle cartridge and the interior of the housing (Figures 2, 3 and 5), and a second end (at 13, as seen in Figure 3), wherein the receiving end and second end define an axis (i.e. a vertical axis coaxial to element 19, as seen in Figure 3) and at least one electromagnetic coil  (25/27) contained within the housing; wherein the at least one electromagnet is oriented to develop a magnetic moment aligned substantially parallel to the axis (because the magnetic moment is formed along . Mask et al. teach that it is old and well known in the art at the time the invention was made to provide a permanent magnet (at any one of 22a~22e or at 25a or 25b) that is attached (through the connection of parts 21, 44 and 42) to a bottom (i.e. lower portion of needle 41 or 14) of ferrous component (41 and Paragraph 41). Baehr et al. teach that it is old and well known in the art at the time the invention was made to provide at least one Hall Effect sensor (46) placed proximal to a socket (within 24), wherein the Hall Effect sensor is fixedly attached inside a housing (2) to measure displacement of a needle/plunger (50) assembly contained within the needle cartridge (Page 20, Line 34-Page 21, Line 2 and Figure 4). There has been no prior art 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723